Citation Nr: 1724774	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a qualifying chronic disability manifested by shortness of breath, to include as a result of an undiagnosed illness.

2.  Entitlement to a compensable disability rating prior to January 21, 2010 and in excess of 10 percent on and after January 21, 2010 for right knee degenerative joint disease.  

3.  Entitlement to a higher initial rating for the service-connected cervical spine herniated disc status post fusion, currently rated as 20 percent disabling.  

4.  Entitlement to an increased initial rating for radiculopathy of the left upper extremity, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for radiculopathy of the right upper extremity, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to October 1995, January 1986 to January 1993, and June 2005 to April 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  A February 2009 rating decision granted service connection for herniated disc of the cervical spine status post fusion and assigned a 20 percent rating from April 4, 2008.  Service connection was granted for right shoulder tendonitis and a 20 percent rating was assigned.  Service connection was also assigned for right knee degenerative joint disease and a zero percent rating was assigned from April 4, 2008.  Service connection was denied for a disability manifested by shortness of breath.  The Veteran perfected an appeal of these issues.  

An October 2012 rating decision assigned a 10 percent rating to the right knee disability from January 21, 2010.  The RO reduced the disability rating assigned to the cervical spine disability from 20 percent to 10 percent from September 14, 2012.  The Veteran expressed disagreement with the rating reduction at the hearing before the Board in October 2015.  

A May 2015 rating decision granted a total rating due to individual unemployability based upon service-connected disabilities (TDIU) from December 15, 2014.  

In October 2015, a hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. In November 2015, May 2016, and February 2017, the Veteran submitted waivers of initial consideration of additional evidence by the agency of original jurisdiction (AOJ). 38 C.F.R. § 20.1304(c) (2016).

In a February 2016 decision, the Board restored the 20 percent rating to the cervical spine disability and remanded the issue of entitlement to a higher initial rating for the cervical spine disability to the AOJ for additional development.  The Board also denied service connection for shortness of breath and a higher initial rating for the right knee disability.  The issue of entitlement to a higher initial rating for the right shoulder tendonitis was withdrawn.  

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court vacated the portion of the Board's February 2016 decision that denied service connection for shortness of breath and entitlement to a higher initial rating for the right knee disability, and remanded the issues to the Board for action consistent with the Joint Motion for Remand (JMR).  

As noted, in February 2016, the Board remanded the issue of entitlement to a higher initial rating for the cervical spine disability to the AOJ for additional development.  Pursuant to the Board's Remand, the AOJ scheduled the Veteran for appropriate VA examination and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

During the pendency of the appeal, "service connection" for radiculopathy of the left upper extremity was granted.  In an April 2016 rating decision, service connection for radiculopathy of the left upper extremity was granted and a 20 percent rating was assigned under Diagnostic Code 8712 from March 5, 2016.  In actuality, the rating decision awarded a separate rating for a neurological condition associated with the service-connected cervical spine disability.  Given that the regulatory authority for the assignment of a rating for the left upper extremity radiculopathy is the same authority for assigning a rating to the cervical spine disability, the Board finds that the left upper extremity radiculopathy is also before the Board.

The issues of service connection for shortness of breath and entitlement to a higher initial rating for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected cervical spine herniated disc status post fusion is manifested by pain; limitation of motion and functional loss due to pain on movement, less movement than normal, excess fatigability, and numbness and tingling; restriction of forward flexion of the cervical spine to 20 to 45 degrees with pain; localized tenderness and pain on palpation; and muscle spasm; and no objective evidence of incapacitating episodes lasting a duration of at least 4 weeks during a 12 month period, or ankylosis of the cervical spine. 

2.  The Veteran is right hand dominant.  

3.  Prior to March 5, 2016, the weight of the evidence does not establish a separate neurological disability of the left upper extremity due to the Veteran's cervical spine disability. 

4.  From March 5, 2016, the evidence shows mild radiculopathy of the left upper extremity, lower radicular group, due to the Veteran's cervical spine disability, without evidence of moderate or severe incomplete paralysis or complete paralysis of the lower radicular group.  
5.  Prior to February 3, 2009, the weight of the evidence does not establish a separate neurological disability of the right upper extremity due to the Veteran's cervical spine disability. 

6.  From February 3, 2009 to March 4, 2016, the evidence shows mild radiculopathy of the right upper extremity, middle and lower radicular group, due to the Veteran's cervical spine disability, without evidence of moderate or severe incomplete paralysis or complete paralysis of the middle or lower radicular groups.

7.  From March 5, 2016, the evidence shows moderate radiculopathy of the right upper extremity, middle and lower radicular group, due to the Veteran's cervical spine disability, without evidence of severe incomplete paralysis or complete paralysis of the middle or lower radicular groups.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial disability evaluation in excess of 20 percent for the service-connected cervical spine herniated disc status post fusion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

2.  Prior to March 5, 2016, a separate compensable rating for neurological manifestations of the left upper extremity due to the cervical spine disability is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 8511 to 8713 (2016).

3.  From March 5, 2016, the criteria for an initial disability rating in excess of 20 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.14, 4.124a, Diagnostic Code 8712 (2016).

4.  Prior to February 3, 2009, a separate compensable rating for neurological manifestations of the right upper extremity due to the cervical spine disability is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 8511 to 8713 (2016).

5.  From February 3, 2009 to March 4, 2016, the criteria for an initial 20 percent disability rating for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.14, 4.124a, Diagnostic Codes 8511 to 8514, 8711 to 8714 (2016).

6.  From March 5, 2016, the criteria for an initial 40 percent disability rating for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.14, 4.124a, Diagnostic Codes 8511 to 8514, 8711 to 8714 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim for a higher initial evaluation for the cervical spine disability is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 1999 to 2017 and private medical records identified by the Veteran are associated with the file.  Social Security Administration records and supporting medical records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In August 2009 and April 2015, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent VA examinations in 2008, 2009, 2012, and 2016 to obtain medical evidence as to the nature and severity of the service-connected cervical spine disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and provide the information necessary to effectively evaluate the Veteran's service-connected cervical spine disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the October 2015 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the appealed issues and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claim.  The Board finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim.

2.  Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting a distinction between claims stemming from an original rating versus increased rating).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  The Court has also noted that, when rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Under 38 C.F.R. § 4.59, painful motion is an important factor of arthritic disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability-and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98. Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  hen 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial rating for residuals of a left shoulder injury with surgical repair). 

The Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine are rated under the following General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.   

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 10 percent rating is warranted for when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

Paralysis of the middle radicular nerve group is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8511.  Neuritis and neuralgia of that group are evaluated under Diagnostic Codes 8611 and 8711.  Evaluations of 20, 30, and 40 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the minor (non-dominant) extremity.  Evaluations of 20, 40, and 50 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the major (dominant) extremity.  A 60 percent rating is warranted for complete paralysis affecting the minor extremity, with adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist lost or severely affected, and a 70 percent rating is warranted for the same manifestations in the major extremity.  Id.

Diagnostic Code 8512 provides the same tiered evaluations for mild, moderate, and severe, incomplete paralysis, and complete paralysis, of the nerves of the lower radicular groups, with neuritis and neuralgia of those groups evaluated under Diagnostic Codes 8612, and 8712.

Paralysis of all radicular groups is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Neuritis and neuralgia of all radicular groups is evaluated under Diagnostic Codes 8613 and 8713.  Evaluations of 20, 30, and 60 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the minor extremity.  Evaluations of 20, 40, and 70 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis of the major extremity.  An 80 percent rating is warranted for complete paralysis affecting the minor extremity, and a 90 percent rating is warranted for the same manifestations in the major extremity.  Id.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  

3.  Analysis: Higher Initial Rating for the Cervical Spine Disability

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected cervical spine disability for the entire appeal period, and the appeal is denied.  Under the General Rating Formula, a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

The weight of the evidence shows that there is forward flexion of the cervical spine beyond 15 degrees.  The 2008, 2009, 2012 and 2016 VA examination reports indicate that forward flexion of the cervical spine was to 20 degrees to 45 degrees including when pain and functional loss are considered.  The March 2016 VA examination report shows forward flexion of the cervical spine to 20 degrees.  

VA occupational therapy records dated in November 2010, August 2011, and May 2012 show that the Veteran had full range of motion of the cervical spine in all planes without crepitation or pain.  

The record shows that the Veteran received physical therapy for the cervical spine and right upper extremity in connection with a worker's compensation claim.  Private records show that in March and April 2013, on examination, forward flexion of the cervical spine was to 25 degrees.  Extension was to 35 degrees.  The Veteran reported that the pain was 8 out of 10.  An August 2013 physical therapy record indicates that range of motion of the cervical spine was limited to 80 percent of flexion with mild pain and limited to 60 percent of extension with moderate pain.  Physical therapy records dated in November 2013, December 2013, April 2014 and July 2014 indicate that there was normal range of motion of the cervical spine with no pain or crepitus elicited. 

An August 2014 Occupational Therapy treatment record indicates that flexion of the cervical spine was to 5 degrees and extension was to 15 degrees.  Physical therapy records dated in September 2014 indicate that there was normal range of motion of the cervical spine with no pain or crepitus elicited.  VA treatment records dated in December 2014 and March 2015 indicate that the Veteran had painful range of motion of the neck.  A September 2016 VA treatment record indicates that there was painful active and passive range of motion of the cervical spine.  A December 2016 VA treatment record notes that the Veteran had nonradiating myofascial neck pain.  The range of motion of the cervical spine was restricted on extension and bilateral rotation secondary to pain.  Another VA treatment record dated in December 2016 indicates that the neck pain was intermittent, nonradiating, and achy that was worse with overhead activities and lifting.  The pain was alleviated with medication, ice, heat and stretching.  

Comparing the August 2014 Occupational Therapy treatment record (which indicates that flexion of the cervical spine was to 5 degrees) to the VA examination reports, the VA treatment records and the other private medical evidence produces an obvious discrepancy.  Specifically, as discussed in detail above, the Veteran was repeatedly and consistently observed to exhibit flexion of the cervical spine beyond 15 degrees including when pain and fatigability were considered.  Further, the range of motion testing both the month before and the month after the August 2014 assessment shows full range of motion of the cervical spine with no pain elicited.  The Board finds the August 2014 Occupational Therapy findings to be outweighed by the evidence of record.  The weight of the evidence establishes flexion of the cervical spine that is significantly better from what Occupational Therapy treatment record documents.  Contemporaneous medical evidence does not show limitation of the cervical spine as described in the August 2014 record.  The subsequent VA examination in March 2016 shows flexion to 20 degrees even when considering complaints of pain.  38 C.F.R. § 4.40, 4.45.  The August 2014 findings are, at its best, an outlier and not representative of the Veteran's true disability picture.  Thus, the Board finds that the August 2014 range of motion testing is not a true representation of his cervical spine impairment and is afforded less weight.  

There is no objective medical evidence of ankylosis of the cervical spine at any time during the appeal.  Neither the medical or lay evidence of record suggests that the Veteran's cervical spine is immobile.  Rather, the record shows that he has maintained motion, albeit less than normal motion, throughout the course of the appeal.  Thus, a 30 percent disability rating of his cervical spine is not warranted. 

The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of the cervical spine disability.  The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, additional functional limitation warranting a higher evaluation is not been shown.

The September 2012 VA examination report indicates that the functional loss of the cervical spine was manifested by less movement than normal, excess fatigability, pain on movement, and numbness and tingling.  Further, the Veteran reported that he experiences flare-ups of pain.  In evaluating the Veteran's increased rating claim, the Board has considered the provisions of 38 C.F.R. § 4.40 and 4.45 and DeLuca, supra.  As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.  In this case, the Board finds that the objective clinical findings of record do not document significant functional loss due to the Veteran's cervical spine disability sufficient to warrant a 30 percent disability rating.  The VA examination reports show that the VA examiners considered functional loss and pain on testing and none of the examiners at the Veteran's VA examinations noted that the Veteran's forward flexion of the cervical spine was actually functionally limited to 15 degrees or less.  While range of motion was painful, the pain was not shown to have begun until after 15 degrees of forward flexion.  Likewise, repetitive motion testing showed flexion limited to 20 to 45 degrees, thereby exceeding the threshold for a rating in excess of 20 percent.  The VA examinations show no additional loss of motion even when pain was considered.  There are no objective findings of additional limitation of range of motion with repetition or due to weakness, excess fatigability and incoordination. 

The current 20 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40  and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

A higher rating is not warranted under Diagnostic Code 5243.  The weight of the evidence does not establish that the service-connected cervical spine disability was manifested by incapacitating episodes having a total duration of at least four weeks during the past 12 months.  There is no evidence of physician prescribed bed rest.  Thus, the Board finds that a disability evaluation in excess of 20 percent for the cervical spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

4.  Analysis: Consideration of Separate Ratings for Neurological Manifestations

The Board has considered whether there is evidence of any associated objective neurologic abnormalities due to the service-connected cervical spine disability.  38 C.F.R. § 4.71a.  As noted in the Introduction, an April 2016 rating decision granted service connection for radiculopathy of the left upper extremity and a 20 percent rating was assigned under Diagnostic Code 8712 from March 5, 2016.  The separate 20 percent rating assigned to the radiculopathy of the left upper extremity under Diagnostic Code 8712 for mild, incomplete paralysis of the lower radicular group was based upon the findings of the March 5, 2016 VA examination. 

The Board finds that the weight of the evidence demonstrates that the radiculopathy of the left upper extremity is manifested by symptomatology more nearly approximating mild, incomplete paralysis under Diagnostic Code 8712, and the weight of the evidence does not establish moderate or severe incomplete paralysis or complete paralysis of the of the lower radicular group of the left upper extremity.  

The March 5, 2016 VA examination report indicates that the Veteran had the following signs and symptoms of radiculopathy in the left upper extremity: moderate constant pain, moderate intermittent pain, mild paresthesias and dysesthesias, and mild numbness.  Muscle strength testing in the left upper extremity was 5/5 (normal).  There was no muscle atrophy.  Reflexes were 2+ (normal) in the biceps, triceps, and brachioradialis.  Sensory examination of the left shoulder area (C5) and inner/outer forearm (C6/T1) was normal.  Sensory examination of the hand and fingers (C6-8) was decreased.  The examiner concluded that the radiculopathy of the lower radicular group on the left was mild.  

The Board finds that the March 2016 VA examination findings are competent and credible evidence concerning the nature and extent of the left upper extremity radiculopathy.  The medical evidence was provided by a medical professional who examined the Veteran during the current appeal period and who rendered pertinent opinions in conjunction with the evaluations.  Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value. 

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's disability has been manifested by symptomatology more nearly approximating mild, incomplete paralysis of the left lower radicular group (minor) under Diagnostic Code 8712.   

The weight of the medical evidence does not establish moderate or severe incomplete paralysis or complete paralysis of the left lower radicular group (minor).  There is no medical evidence which characterizes the left lower radicular group (minor) incomplete paralysis as moderate or severe.  There is no medical evidence of complete paralysis of the left lower radicular group.  Therefore, the Board finds that a disability rating in excess of 20 percent for the left lower radicular group (minor) under Diagnostic Code 8712 is not warranted.

Diagnostic Code 8513, all radicular groups, provides the same tiered evaluations for mild, moderate, and severe, incomplete paralysis, and complete paralysis, of the nerves.  Thus, a higher rating is not warranted for the left lower radicular group (minor) under Diagnostic Codes 8513, 8613, or 8713.  38 C.F.R. § 4.124a. 

The weight of the evidence does not establish a separate neurological disability of the left upper extremity prior to March 5, 2016.  The weight of the competent and credible evidence shows that prior to March 5, 2016, a separate neurologic manifestation in the left upper extremity was not detected.  The October 2008 VA examination report indicates that neurologic physical examination of the upper extremities was normal with the exception of 1+ reflexes on the biceps and triceps.  The VA examiner concluded that there were no signs of intervertebral disc syndrome with nerve root involvement.  The August 2009 VA examination report indicates that there were no sensory or motor weakness deficits on neurologic examination and there were no signs of disc syndrome.  A March 2012 VA primary care record indicates that the Veteran had neuropathy in the hands.  However, the record does not set forth any objective findings of neuropathy or other neurologic manifestations in the left upper extremity.  As will be discussed below, the Veteran had complaints of radiating pain and tingling in the right upper extremity not the left upper extremity during the time period before and after March 2012.  The first objective evidence of a separate neurologic manifestation for the left upper extremity was the March 5, 2016 VA examination.  As such, the Board concludes that the preponderance of the evidence is against the assignment of a separate rating for neurologic manifestations of the left upper extremity due to the cervical spine disability prior to March 5, 2016. 

The Board finds that a separate 20 percent disability rating is warranted for radiculopathy of the right upper extremity as due to the service-connected cervical spine disability from February 3, 2009 to March 4, 2016, since the competent and credible evidence for this time period establishes mild radiculopathy of the right upper extremity due to the cervical spine disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8713 (2016).

The evidence of record shows that chronic right C7 radiculopathy was detected upon electrodiagnostic testing on February 3, 2009.  A July 2009 VA treatment record indicates that the Veteran had neck pain with radicular symptoms of numbness and tingling down the right arm.  The August 2009 VA examination report indicates that the Veteran reported having tingling with numbness down the right arm to the hands.  A November 2010 VA occupational therapy record notes that the Veteran had complaints of occasional paresthesias in the right arm and hands but he was currently not experiencing the symptoms.  An August 2011 VA occupational therapy record indicates that the Veteran reported having tingling and paresthesias in the right arm and hands.  Muscle strength in the right upper extremity was 4/5.  A May 2012 VA treatment records indicates that on exam, pinprick was impaired in the C6 distribution in the right upper extremity with absent right biceps reflex with radiating pain.  The September 2012 VA examination report indicates that the Veteran reported having tingling from the neck down to the right thumb.  A January 2013 electromyography (EMG) report shows a diagnosis of mild chronic C6 radiculopathy in the right upper extremity.  An April 2013 operation report shows a diagnosis of right upper extremity radiculopathy.  Another April 2013 treatment record indicates that the Veteran had right arm and right thumb radicular symptoms including pain, numbness, and burning.  

The weight of the evidence demonstrates that from February 3, 2009 to March 4, 2016, the radiculopathy of the right upper extremity is manifested by symptomatology more nearly approximating mild, incomplete paralysis under Diagnostic Code 8713, all radicular groups, and the weight of the evidence does not establish moderate or severe incomplete paralysis or complete paralysis of all radicular groups of the right upper extremity.  The January 2013 EMG report shows a diagnosis of mild chronic C6 radiculopathy in the right upper extremity.  The January 2013 EMG findings are competent and credible evidence concerning the nature and extent of the right upper extremity radiculopathy since this assessment is an objective test of the neurologic impairment.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's disability has been manifested by symptomatology more nearly approximating mild, incomplete paralysis of the right radicular groups (major) under Diagnostic Code 8713 and a 20 percent disability rating for the right radicular groups (major) under Diagnostic Code 8713 is warranted..   

The weight of the medical evidence does not establish moderate or severe incomplete paralysis or complete paralysis of the right radicular groups (major) for the time period in question.  There is no medical evidence which characterizes the right radicular groups incomplete paralysis as moderate or severe.  The EMG findings and the exam findings show no more than mild findings.  There is no medical evidence of complete paralysis of the right radicular groups.  Therefore, the Board finds that a disability rating in excess of 20 percent for the right radicular groups (major) under Diagnostic Code 8713 is not warranted.

Diagnostic Code 8511, middle radicular groups, and Diagnostic Code 8512, lower radicular groups, provide the same tiered evaluations for mild, moderate, and severe, incomplete paralysis, and complete paralysis, of the nerves.  Thus, a higher rating is not warranted for the right middle or lower radicular group (major) under Diagnostic Codes 8511 to 8712.  38 C.F.R. § 4.124a. 
 
The Board finds that a separate compensable rating for neurological manifestations of the right upper extremity due to the cervical spine disability is not warranted prior to February 3, 2009.  The weight of the competent and credible evidence shows that prior to February 3, 2009, separate neurologic manifestations in the right upper extremity were not detected.  The October 2008 VA examination report indicates that the Veteran reported having tingling and numbness in the right arm to the fingers.  However, neurologic examination of the right upper extremity was normal with the exception of 1+ reflexes on the biceps and triceps.  The VA examiner concluded that there were no signs of intervertebral disc syndrome with nerve root involvement.  The first objective finding of radiculopathy in the right upper extremity was on electrodiagnostic exam on February 3, 2009.  As such, the Board concludes that the preponderance of the evidence is against the assignment of a separate rating for neurologic manifestations of the right upper extremity due to the cervical spine disability prior to February 3, 2009. 

The Board finds that a separate 40 percent disability rating is warranted for radiculopathy of the right upper extremity as due to the service-connected cervical spine disability from March 5, 2016.  The March 5, 2016 VA examination report indicates that the Veteran had the following signs and symptoms of radiculopathy in the right upper extremity: moderate constant pain, moderate intermittent pain, moderate paresthesias and dysesthesias, and moderate numbness.  Muscle strength testing in the right upper extremity was 5/5 (normal) with no muscle atrophy.  Reflexes were 2+ (normal) in the biceps, triceps, and brachioradialis.  Sensory examination of the right shoulder area (C5) was normal.  Sensory examination of the right inner/outer forearm (C6/T1) and hand and fingers (C6-8) was decreased.  The examiner concluded that the radiculopathy of the middle and lower radicular groups on the right was moderate.  

After a review of all the evidence, lay and medical, the Board finds that from March 5, 2016, the date of the VA examination, the right upper extremity disability more nearly approximates moderate incomplete paralysis of the middle and lower major radicular groups.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating under Diagnostic Code 8513 for moderate incomplete paralysis in all radicular groups (major) is appropriate.  38 C.F.R. § 4.124a.

The weight of the medical evidence does not establish severe incomplete paralysis or complete paralysis of the right lower or middle radicular groups (major).  There is no medical evidence which characterizes the right lower or middle radicular groups (major) incomplete paralysis as severe.  There is no medical evidence of complete paralysis of the right lower or middle radicular groups.  Therefore, the Board finds that a disability rating in excess of 40 percent for the right lower radicular group (major) Diagnostic Code 8713 is not warranted.

Diagnostic Code 8511, middle radicular groups, and Diagnostic Code 8512, lower radicular groups, provide the same tiered evaluations for mild, moderate, and severe, incomplete paralysis, and complete paralysis, of the nerves.  Thus, a higher rating is not warranted for the right middle or lower radicular group (major) under Diagnostic Codes 8511 to 8712.  38 C.F.R. § 4.124a. 

Moreover, because the 20 percent rating assigned from February 3, 2009 to March 4, 2016 and the 40 percent rating assigned from March 5, 2016 under Diagnostic Code 8513 contemplates incomplete paralysis of the radicular groups affecting all shoulder, elbow, hand, and wrist movements, the Board finds that the assignment of separate ratings under different Diagnostic Codes would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.124a (Diagnostic Codes 8510, 8511, and 8512 addressing the functions of the upper, middle, and lower radicular groups).

5.  Analysis: Consideration of an Extraschedular Rating

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected cervical spine disability and the left and right upper extremity radiculopathy.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's cervical spine disability and left and right upper extremity radiculopathy reasonably describe and assess the disability level and symptomatology.  His symptoms and functional limitations due to the cervical spine disability are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The record shows that the service-connected cervical spine disability is manifested by limited motion with painful motion.  These symptoms and his symptoms of radiating pain, neurologic impairment, and muscle spasms are specifically considered by the schedular rating criteria.  The rating criteria provide for a higher rating for additional or more severe impairment than currently shown by the evidence.  Moreover, the schedular rating that was assigned required the Board to consider all of the Veteran's cervical spine related symptomatology in order to determine the functional limitation that was caused pursuant to 38 C.F.R. §§ 4.40 and 4.45.  As such, the schedular rating criteria necessarily covered all of the Veteran's symptoms.  Hence, referral for extraschedular consideration is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the cervical spine disability for the entire appeal period.  The Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the left upper extremity radiculopathy from March 5, 2016 and is against the assignment of a separate compensable disability rating for a neurological manifestations prior to March 5, 2016.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine does not apply, and the claims must be denied. 

However, the Board finds that from March 5, 2016, the evidence supports the assignment of a 40 percent rating for right upper extremity radiculopathy due to the cervical spine disability.  The appeal is granted to that extent.  


ORDER

For the entire appeal period, an initial disability evaluation in excess of 20 percent for the service-connected cervical spine herniated disc status post fusion is denied. 

Prior to March 5, 2016, a separate compensable rating for neurological manifestations of the left upper extremity due to the cervical spine disability is denied.    

From March 5, 2016, the criteria for an initial disability rating in excess of 20 percent for radiculopathy of the left upper extremity due to the cervical spine disability is denied.  
Prior to February 3, 2009, a separate compensable rating for neurological manifestations of the right upper extremity due to the cervical spine disability is denied. 

From February 3, 2009 to March 4, 2016, an initial 20 percent disability rating for radiculopathy of the right upper extremity due to the cervical spine disability is granted. 

From March 5, 2016, an initial 40 percent disability rating for radiculopathy of the right upper extremity due to the cervical spine disability is granted. 


REMAND

In a December 2016 Order, the Court vacated the portion of the Board's February 2016 decision that denied service connection for shortness of breath and entitlement to a higher initial rating for the right knee disability, and remanded the issues to the Board for action consistent with the JMR.  The parties agreed that vacatur and remand were required because the Board erred when it provided an inadequate statement of reasons or bases to support its decision, and it relied upon inadequate VA medical examination reports.  

The parties agreed that the Board failed to explain sufficiently its conclusions that the Veteran was not entitled to service connection for a disability manifested by shortness of breath, to include its finding that the September 2012 VA examination report satisfactorily attributed the symptom to his service-connected post traumatic stress disorder (PTSD).  The parties indicated that the Board failed to explain sufficiently its reliance upon the September 2012 VA examination report to find "the symptom of shortness of breath is attributed to a chronic multi-system illness with a partially explained etiology."  The parties indicated that the Board failed to explain whether the examiner's statement actually related the Veteran's shortness of breath to his service-connected PTSD and, if so, whether such statement was supported by an adequate rationale, and, even assuming the Veteran's shortness of breath was a symptom of his PTSD, the Board was required to address the more than five-year period between the Veteran's currently appealed claim filed in March 2008 and the PTSD effective date of May 21, 2013, and the Board's failure to do so rendered the statement of reasons or bases inadequate. 

As for the right knee claim, the parties agreed that the record did not contain objective evidence of right knee instability and agreed that the Board must obtain a VA examination that complies with the Court's interpretation of 38 C.F.R. § 4.59, as described in Correia v. McDonald, 28 Vet. App. 158, 166-170 (2016).  The parties noted that the record contains an October 2013 VAMC prosthetics record documenting that the Veteran was provided a knee brace for right knee instability.  Although the Board noted this record in its summary of the evidence, it provided no discussion thereof in its analysis and failed to explain why this record would not qualify as "an objective finding of instability."  The parties also agreed the Board relied upon inadequate VA medical examination reports that do not comport with this Court's recent holding in Correia v. McDonald, 27 Vet.App. at 168-170, and § 4.59, when it denied the Veteran's increased rating claim for his service-connected right-knee disability.  The parties noted that there is no indication that the September 2012 or the October 2008 VA examiners performed weight-bearing range of motion testing, and the September 2012 VA examiner neither completed the left knee range of motion portion of the examination report, nor explained why such testing would not be possible. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's shortness of breath.  The examiner must review the claims file, including the September 2012 VA examination report and findings, and note that review in the examination report.  The examiner should answer the following questions: 

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's shortness of breath is due to a 1) diagnosable chronic multisymptom illness with a partially explained etiology, or 2) a disease with a clear and specific etiology and diagnosis?

b)  If the examiner determines that the Veteran's shortness of breath is either a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, is it at least as likely as not (i.e., probability of 50 percent) that the diagnosed disorder was incurred in service, to include as a result of his exposure to environmental hazards while serving in Southwest Asia?  

c) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's shortness of breath is related to or caused the PTSD or is a symptoms of PTSD? 

d) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's shortness of breath is a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders?  

A medically unexplained chronic multisymptom illness may include signs or symptoms such as fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss. 

e)  If there are any shortness of breath symptoms not addressed by any respiratory diagnoses or other diagnoses, is it at least as likely as not (a 50 percent or greater probability) that the shortness of breath symptoms are a qualifying chronic disability or an undiagnosed illness?  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

The examiner should consider the symptoms of shortness of breath for the entire period of the appeal (2008 to present) and provide an etiology for the symptoms of shortness of breath from 2008 to present. 

A complete rationale for all conclusions and opinions must be provided.  

2.  Also, schedule the Veteran for a VA examination of his right knee degenerative joint disease.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed.

a.)  The evaluation of the Veteran's right knee should include all necessary testing, specifically range of motion studies to be expressed in degrees.  The examiner must determine any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  The examiner should test the range of motion of the opposite undamaged joint (left knee) if possible.  

b.)  The examiner should determine whether there is instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.  

The examiner should provide an opinion as to whether the October 2013 VAMC prosthetics record documenting that the Veteran was provided a knee brace for right knee instability is an objective finding of instability of the right knee.  

c.)  The examiner must also address whether there is ankylosis, dislocated semilunar cartilage in the right knee and whether there is effusion, whether the knee locks and if so the frequency of the locking. 

A complete rationale for all conclusions and opinions must be provided.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Then, readjudicate the issues of entitlement to service connection for a qualifying chronic disability manifested by shortness of breath, to include as a result of an undiagnosed illness, and entitlement to a compensable disability rating prior to January 21, 2010 and in excess of 10 percent on and after January 21, 2010 for right knee degenerative joint disease.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


